Name: Commission Regulation (EC) No 1611/98 of 24 July 1998 authorising the processing into alcohol of table grapes withdrawn from the market in the 1998/99 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  food technology;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities25. 7. 98 L 209/23 COMMISSION REGULATION (EC) No 1611/98 of 24 July 1998 authorising the processing into alcohol of table grapes withdrawn from the market in the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Articles 23, 30 and 57 thereof, Whereas Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3), as last amended by Regulation (EC) No 2087/ 97 (4), prohibits the making of wine from grape varieties classed as table grapes from 1 August 1997; whereas the abolition of this possible alternative use for table grapes is causing serious difficulties on the fresh fruit market in some regions of the Community where large quantities of the product were turned into wine and then distilled; whereas these difficulties are likely to result in a marked increase in withdrawals with no possibility of disposal for the producer organisations concerned; whereas it there- fore appears justified to implement a transitional measure under the common organisation of the market in fresh products where the abovementioned difficulties arise; Whereas provision should be made, for a transitional period, for the Member States to be able to distil table grapes withdrawn from the market; whereas such distilla- tion must be carried out by authorised distilleries providing the guarantees required as regards technical equipment and controls; whereas provisions must be adopted for cases where the authorised distilleries are unable to treat the unprocessed grapes; Whereas measures should be laid down ensuring effective controls to prevent such grapes withdrawn from the market from being used for winemaking or as a fermented product in the wine sector; whereas such meas- ures relate to the requirement to restrict the movement of grapes withdrawn and to the addition on an identifier to the grapes to enable them to be identified and to prevent their use in the wine sector; whereas provision should also be made for the denaturing of the alcohol obtained from distillation of such grapes and to allow disposal of the alcohol only outside the agricultural and spirit drink sectors; Whereas Member States are required to ensure equal access to all operators concerned by means of appropriate procedures such as invitations to tender or public auctions; whereas they are also required to prevent any distortion of the wine and alcohol market; whereas they must also ensure that checks are made on the method by which the alcohol is obtained; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year, table grapes withdrawn from the market pursuant to Article 23(1) of Regulation (EC) No 2200/96 may be processed into alcohol of a strength of more than 80 % vol. by distillation under the conditions laid down in this Regulation. Article 2 Table grapes withdrawn from the market and intended for processing into alcohol shall be distilled before the end of the 1998/99 marketing year. Article 3 1. The table grapes referred to in Article 1 shall be delivered to authorised distilleries. Where the authorised distilleries are unable to treat the unprocessed grapes, the Member State concerned may authorise prior treatment of those grapes at suitable authorised installations under offi- cial control. It shall take all necessary steps to ensure that the distillable products produced are delivered to author- ised distilleries in accordance with this Regulation. 2. The Member States shall forward to the Commission a list of authorised distilleries and suitable authorised installations. 3. The authorised distilleries shall carry out the distilla- tion into alcohol of table grapes and distillable products received pursuant to paragraph 1 in accordance with Article 5 and under official control. (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 84, 27. 3. 1987, p. 1. (4) OJ L 292, 25. 10. 1997, p. 1. EN Official Journal of the European Communities 25. 7. 98L 209/24 Article 4 1. Table grapes withdrawn from the market and intended for distillation may not be moved except to an authorised distillery or a suitable authorised installation. 2. An identifier, authorised by national provisions, shall be added at the place of withdrawal to the table grapes withdrawn from the market to enable them to be identi- fied at any moment and prevent their use in the wine sector. Article 5 1. The alcohol obtained from distillation of the table grapes shall immediately be denatured with the markers laid down for that purpose in Commission Regulation (EC) No 3199/93 (1). 2. The alcohol resulting from such distillation shall not be used for food purposes or used in the spirit drink sector. Article 6 Alcohol obtained from table grapes withdrawn from the market shall not be eligible for any Community financing. Article 7 1. Member States shall take all measures necessary: Ã¯ £ § to ensure equal access for operators to the measure provided for in this Regulation; to that end, they may use a tendering procedure or public auctions, Ã¯ £ § to avoid distortion on the wine and alcohol market. 2. Member States shall take the measures necessary to ensure that checks are made on the method used for obtaining alcohol from table grapes withdrawn from the market. Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 288, 23. 11. 1993, p. 12.